 

 

Case 3:20-cv-00017-DHB-BKE Document11 Filed 05/18/20 Page 1 of1

riLi
U.S. DISTRICT COURT
AUGUSTA OLY.

IN THE UNITED STATES DISTRICT COURT
20 MAY 18 PH 4:25

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION cueny a) tee GA.
QUANTOVIA ROBINSON, )
Plaintiff,
V. CV 320-017
COI TATUM; FNU MIMBS; FNU 5
JACKSON; and LIEUTENANT MORING,  )
Defendants. 5
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

    
 
   

DISMISSES this case without prq

SO ORDERED this /

d CLOSES this civil action.

 

ITED STAVES DISTRICT JUDGE

 
